SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1* x ANNUALREPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: August 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-157010 ALARMING DEVICES, INC. (Exact name of registrant as specified in its charter) Nevada 26-3062327 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 112 North Curry Street, Carson City, NV89703-4934 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code) (775) 284-3707 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes o| No x| Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes |X| No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and ask price of such common equity:As of September 22, 2010, the aggregate value of voting and non-voting common equity held by non-affiliates was $15,200. *This Form 10-K is amended to include Report of Independent Accounting Firm(page 9) and Consent of Auditors (Exhibit 23.1) and to revise page numbers on the Table of Contentsto accommodate same. All other items remain as in 10-K filed October 21, 2010. TABLE OF CONTENTS PART I Page Number Item 1. Business 3 Item 1A. Risk Factors 5 Item 1B Unresolved Staff Comments 5 Item 2 Properties 5 Item 3 Legal Proceedings 5 PART II Item 5 Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6 Selected Financial Data 5 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 5 Item 7A Quantitative and Qualitative Disclosure about Market Risk 7 Item 8 Financial Statements and Supplementary Data 7 Item 9 Changes an Disagreements With Accountants on Accounting and Financial Disclosure 17 Item 9A Controls and Procedures 17 Item 9B Other Information 18 PART III Item 10 Directors, Executive Officers and Corporate Governance 18 Item 11 Executive Compensation 19 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder matters 20 Item 13 Certain Relationships and Related Transactions and Director Independence 20 Item 14 Principal Accounting Fees and Services 20 PART IV Item 15 Exhibits and Financial Statement Schedules 21 - 2 - PART I This annual report contains forward-looking statements that involve risk, uncertainties and assumptions. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expect”, “plan”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors. Our actual results could differ materially from those anticipated in the forward-looking statements as a result of many factors, including those identified below, in Item 1A Risk Factors and elsewhere in this annual report. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. The following discussion and analysis should be read in conjunction with the financial statements and related notes and the other financial information appearing elsewhere in this annual report. Our financial statements are stated in United States dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. As used in this annual report, the terms “we”, “us” and “our” mean Alarming Devices, Inc., unless otherwise indicated. Item 1: Business Overview Alarming Devices, Inc. was incorporated in the State of Nevada as a for-profit company on July 22nd, 2008 and established a fiscal year end of August 31. We are a development-stage company formed to import from China a reliable and affordable component based wireless alarm system.It is the company’s intention to import and distribute its products throughout the United States through dealers and resellers and independent alarm installers. The Company has not yet commenced its importing activities and has been researching mostly web-based products available from China. The Company has not been involved in any bankruptcy, receivership or similar proceedings since its incorporation nor has it been involved in any reclassification, merger or consolidation.We have no plans to change our business activities. Our president and director has invested $5,000 in the Company. A total of 30 other investors have invested a further $10,200 in the Company through the purchase of common shares. At the present time, we have not made any arrangements to raise additional cash. We will need additional cash and if we are unable to raise it, we will either suspend marketing operations until we do raise the cash necessary to continue our business plan, or we cease operations entirely. If we are unable to complete any phase of our business plan or marketing efforts because we don’t have enough money, we will cease our development and/or marketing activities until we raise money. Attempting to raise capital after failing in any phase of our business plan would be difficult. As such, if we cannot secure additional funds we will have to cease operations and investors will lose their entire investment. - 3 - Plan of Operation Our specific goal is to import and supply an affordable wireless alarm system.We intend to accomplish the foregoing through the following milestones: 1. After we raise enough funds to start our business operations, our president plan to begin secure a licensing/purchase agreement with a company that owns some proprietary radio technology that would become the backbone of the Company’s product line. Then the President would contact factories in China and then travel to negotiate prices, approve prototypes and do all the necessary arrangements. We expect to complete this step within 120 days. 2. We intend to search for a suitable location for storage, to order some of alarms and have them shipped from China and stored for future sales. Even though the Company would prefer to drop ship from our manufacturer in directly to our distributors the Company will have to store some inventory back up in case of manufacturing delays in China. We also intend to hire an outside web designer to develop our website. We expect to have our products in stock and our website ready within 300 days after we raise enough funds to start our business operations. 3. As soon as our website is operational, we will begin to market our product on TV commercials. Marketing is an ongoing matter that will continue during the life of our operations In summary, we anticipate that we will be fully operational within 360 days after we raise enough funds to start our business operations. At present, the Company has raised through the sales of its common stock $15,200 in cash. At the present time, we have not made any arrangements to raise additional cash. If we need additional cash but are unable to raise it, we will either suspend marketing operations until we do raise the cash, or cease operations entirely. If we are unable to complete any phase of our development or marketing efforts because we don't have enough money, we will cease our development and or marketing operations until we raise money. Attempting to raise capital after failing in any phase of our development plan could be difficult. As such, if we cannot secure additional proceeds we will have to cease operations and investors would lose their entire investment. Management does not plan to hire additional employees at this time. We intend to hire an independent consultant(s) to complete the development and to market the Web site(s). We do not at this time have an estimate for this stage. We have no current plans, preliminary or otherwise, to merge with any other entity. - 4 - Item 1A. Risk Factors We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 1B. Unresolved Staff Comments We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 2. Properties We do not own any real estate or other properties. The Company’s office is located 112 North Curry Street, Carson City, Nevada, 89703-4934. Item 3. Legal Proceedings There is no material pending legal proceedings to which our company is a party or of which any of our property is the subject, and no such proceedings are known by us to be contemplated. There is no material proceeding to which any director, officer, or affiliate of our company, or any owner of record or beneficial owner of more than 5% of any class of voting securities of our company, or any associate of any such director, officer, affiliate of our company, or security holder is a party adverse to our company or has a material interest adverse to our company. PART II Item 5.Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities As of August 31, 2010 the Company had thirty (30) active shareholders of record.The company has not paid cash dividends and has no outstanding options. Item 6. Selected Financial Data We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 7. Management Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to such differences include those discussed below and elsewhere in this annual report. - 5 - Our audited financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. Our auditor’s report on our August 31, 2010 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Since our officer and director may be unwilling or unable to loan or advance us additional capital, we believe that if we do not raise additional capital over the next 12 months, we may be required to suspend or cease the implementation of our business plans. See “August 31, 2010Audited Financial Statements - Auditors Report.” At August 31, 2010, we had $6,315 cash on hand and in the bank compared to $2,805 in cash at August 31, 2009. At August 31, 2010, we had negative working capital of $29,781 compared to negative working capital of $14,218, at August 31, 2009. This increase in negative working capital is primarily the result of accounting fees and transfer agent fees. At August 31, 2010, our total liabilities were $36,097. Our total liabilities at August 31, 2009 were $17,023. Management believes the current cash on hand will not satisfy our cash requirements for the next twelve months or until such time that additional proceeds are raised. We plan to satisfy our future cash requirements - primarily the working capital required for the development of our course guides and marketing campaign and to offset legal and accounting fees - by additional equity financing. This will likely be in the form of private placements of common stock. If we are unsuccessful in raising the additional proceeds through future equity financing we will then have to seek additional funds through debt financing, which would be highly difficult for a new development stage company to secure. Therefore, we are highly dependent upon the future equity financing and failure to obtain equity financing would result in our having to seek capital from other resources such as debt financing, which may not even be available to us. However, if such financing were available, because we are a development stage company with no operations to date, we would likely have to pay additional costs associated with high risk loans and be subject to an above market interest rate. At such time these funds are required, management would evaluate the terms of such debt financing and determine whether the business could sustain operations and growth and manage the debt load. If we cannot raise additional proceeds via future debt or equity financing we would be required to cease business operations. As a result, investors in our common stock would lose all of their investment. Also management believes if we cannot raise sufficient revenues or maintain our reporting status with the Securities and Exchange Commission we will have to cease all efforts directed towards the company. As such, any investment previously made would be lost in its entirety. The development and marketing of our products will start over the next 12 months. Alarming Devices does not anticipate obtaining any further products or services. We did not generate any revenue during the fiscal year ended August 31, 2010. Financing activities resulted in a net cash inflow of $23,401 for the one-year period ended August 31, 2010 compared to a net cash inflow of $14,395 for the one-year period ended August 31, 2009. We incurred operating expenses in the amount of $25,763 in the fiscal year ended August 31, 2010 compared to operating expenses of$19,218 for the one-year period ended August 31, 2009. These operating expenses were comprised of professional fees and office and general expenses.Since inception we have incurred operating expenses of $ 44,981. Alarming Devices has no current plans, preliminary or otherwise, to merge with any other entity. - 6 - Off Balance Sheet Arrangements. As of the date of this Annual Report, the current funds available to the Company will not be sufficient to continue operations. The cost to establish the Company and begin operations is estimated to be approximately $60,000 over the next twelve months and the cost of maintaining our reporting status is estimated to be $10,000 over this same period. The officer and director, Andre Luiz Nascimento Moreira has undertaken to provide the Company with operating capital to sustain our business over the next twelve month period as the expenses are incurred in the form of a non-secured loan. However, there is no contract in place or written agreement securing this agreement.Management believes that if the Company cannot raise sufficient revenues or maintain its reporting status with the SEC it will have to cease all efforts directed towards the Company.As such, any investment previously made would be lost in its entirety. Other than the above described situation the Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company's financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Item 7A. Quantitative and Qualitative Disclosures about Market Risk We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 8. Financial Statements and Supplementary Data - 7 - ALARMING DEVICES, INC. (A Development Stage Company) FINANCIAL STATEMENTS August 31, 2010 Audited BALANCE SHEETS STATEMENTS OF OPERATIONS STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) STATEMENTS OF CASH FLOW NOTES TO FINANCIAL STATEMENTS - 8 - Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Alarming Devices, Inc We have audited the accompanying balance sheets of Alarming Devices, inc. (A Development Stage “Company”) as of August 31, 2010 and 2009 and the related statements of operations, changes in shareholders’ equity and cash flows for the year ended August 31, 2010 and 2009, and for the period from July 22, 2008 (inception) to August 31, 2010. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Alarming Devices, Inc. as of August 31, 2010 and 2009, and the result of its operations and its cash flows for the year ended August 31, 2010 and 2009, and for the period from July 22, 2008 (inception) to August 31, 2010 in conformity with U.S. generally accepted accounting principles. The financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company’s losses from operations raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Chang Park CHANG G. PARK, CPA October 20, 2010 San Diego, CA. - 9 - ALARMING DEVICES, INC. (A Development Stage Company) BALANCE SHEETS August 31, 2010 August 31, 2009 ASSETS CURRENT ASSETS Cash $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S EQUITY (DEFICIT) CURRENTLIABILITIES Accounts payable and accrued liabilities $ $ Loans from related party TOTAL CURRENT LIABILITIES $ $ STOCKHOLDER'SEQUITY ( DEFICIT ) Capital stock (Note 5) Authorized 75,000,000 shares of common stock, $0.001 par value, Issued and outstanding 5,340,000 and 5,000,000 shares of common stock as of August 31, 2010 and 2009 $ $ Additional Paid in Capital - Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDER'S EQUITY/(DEFICIT) $ ) $ ) TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY/(DEFICIT) $ $ The accompanying notes are an integral part of these financial statements - 10 - ALARMING DEVICES, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS Cumulative results Year Year from inception ended ended (July22, 2008) to August 31, 2010 August 31, 2009 August 31, 2010 REVENUE Revenues $
